Citation Nr: 1711853	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  99-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for a penile disorder, claimed as due to VA treatment prior to June 10, 2010, and claimed as due to a repair of a penile fracture by VA on June 10, 2010.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Esquire










ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to August 1977, with one month and 22 days of prior inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the VA RO in Waco, Texas.  

In September 2015, the Board remanded the claim for further development.

Subsequent to a July 2016 supplemental statement of the case, the Veteran's counsel in February 2017 submitted additional private treatment records.  The counsel waived initial consideration of these records by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The weight of evidence reflects that the Veteran does not have an additional disability caused by VA treatment prior to June 10, 2010, for a penile fracture, or by a repair of a penile fracture by VA on June 10, 2010.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for a penile disorder, claimed as due to VA treatment prior to June 10, 2010, and claimed as due to a repair of a penile fracture by VA on June 10, 2010, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated August 16, 2012; February 7, 2013; January 29, 2016; and February 25, 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO obtained VA treatment records, to include records obtained pursuant to the remand.  The RO obtained, pursuant to the remand, 2009 records from a private urologist, and the Veteran submitted treatment records from another private urologist.

The RO afforded the Veteran VA examinations in June 2013, July 2014, and June 2016.  Pursuant to the remand, VA obtained a medical opinion in July 2016.  The July 2016 medical opinion was rendered by a board-certified urologist, as directed by the Board in its remand.  

The Board notes that the June 2016 VA examination report and July 2016 VA medical opinion provide sufficient clinical findings and bases as to allow the Board to determine the nature and severity of the penile disorder.  In a November 2016 statement, the Veteran argued that it would "have been easier for [the VA urologist] to render a more reasonable report if he were not asked to find fault with a doctor he had worked with for so many years."  Based on the fact that the Veteran's counsel requested a medical opinion from a urologist and the fact that the July 2014 VA examiner noting that the Veteran should be examined by a board-certified urologist, the Board directed the RO to obtain an opinion from a board-certified urologist.  The Veteran was treated for his penile disorder at two different VA medical centers.  It is certainly plausible that a board-certified urologist at a VA medical center would have a colleague of a doctor involved in the Veteran's treatment for a penile disorder.  Nevertheless, other than the Veteran's assertion, there is no evidence of bias on the part of the VA board-certified urologist.  The Board, thus, finds that there is not a sufficient showing of bias on the part of the VA board-certified urologist who rendered the opinion in July 2016 as to find that his opinion is inadequate.  In sum, the Board finds that the June 2016 VA examination report and July 2016 VA medical opinion are adequate on which to base a decision.

In light of the above, the RO complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Analysis

The Veteran injured his penis during intercourse in either October or November 2008.  VA treatment records from the El Paso VA Medical Center reflect that the Veteran was scheduled for an appointment with a urology clinic in late October 2008, but that he did not show up for his appointment.  

In March and April 2009, the Veteran was treated by a private urologist.  

VA treatment records from the El Paso VA Medical Center reflect that in April 2009 a nurse left a message on the Veteran's home answering machine instructing him to take the prescription from the private urologist to the pharmacy since the Veteran was sent to that urologist.  In June 2009, it was noted that the penile fracture was evaluated by a fee-basis urologist.  In July 2009, the assessments were possible tunica albuginea tear (not a true facture) and possible early Peyronie disease.  There was a long discussion as to possible repair, which could only be done at the Albuquerque VA Medical Center.  The Veteran was informed that it may take a while before the Albuquerque VA Medical Center would consider this referral.  In September 2009, the assessments were erectile dysfunction and early Peyronie disease.  In February 2010, the impression was post fracture of the penis with resulting pain and deviation upon erection.  A referral to a urologist for probable surgical repair was recommended.

VA treatment records from the Albuquerque VA Medical Center reveal that in March 2010 the Veteran underwent a surgical consult.  Physical examination showed no obvious discernable abnormality though the tunica albuginea is not as clearly defined.  The impression was possible penile fracture without treatment.  The urologist noted that this disorder can manifest itself as a permanent defect in the tunica albuginea.  The urologist noted that it was possible that erectile dysfunction would persist after the surgical repair.

VA treatment records from the Albuquerque VA Medical Center show that on June 8, 2010, it was noted that the Veteran had a history of a likely penile fracture in 2008 that had not been repaired.  The manifestations of the disorder were distal dorsal and left curvature with bulging on the ventral and right lateral aspects of the penis and with painful and difficult erections during intercourse.  The risks discussed included risks of erectile dysfunction, worsening the curvature, overcorrection, shortening, and persistent or worsening pain.

VA treatment records from the Albuquerque VA Medical Center show that on June 8, 2010, the Veteran underwent penile exploration and plication of a corporal aneurysm.  In July 2010, the assessment was that the penis was healing nicely.  The Veteran had some post-operative pain, and he had concerns with erection and firmness at the repair site.  In March 2011, the impression was that both corpora vacernosa have narrowed with the right side being much more severe than the left side and that his only pain was erections.  In May 2011, the diagnosis was erectile dysfunction and hinged penis status post penile fracture.  The possibility of penile prosthetic surgery as opposed to a reconstructive attempt to correct the corporal defect was discussed.

The Veteran underwent a VA examination in June 2016, and a board-certified urologist prepared a medical opinion in July 2016.  In the medical opinion report, the VA examiner noted that the Veteran did not seek care when he first injured his penis because he did not realize that there would be long-term residuals if it was not immediately repaired.  The VA doctor indicated that the Veteran reported that he waited about 45 days before he sought VA care and that he was referred to an outside urologist because a VA urologist was unavailable.  The VA physician noted that the Veteran was not treated by the private urologist for the penile fracture and that instead the Veteran was simply offered medicines to improve the quality of his erections.  The VA urologist concluded that prescribing medications was not successful or adequate for correction of the problem and that the Veteran was referred to the Albuquerque VA Medical Center where he underwent surgery on June 8, 2010.  The VA examiner noted the Veteran's reporting of symptomatology before and after the June 8, 2010, surgery.

In the July 2016 VA medical opinion report, the VA examiner concluded that the Veteran's major disability resulted from the delayed treatment of the penile fracture.  The doctor noted that it was at least 45 days after his accident until he initially sought care.  The physician indicated that the urologic standard of care is that a patient should have the repair as soon as possible after the injury because earlier treatment is associated with better outcomes of erection, pain, and curvature.  The urologist opined that it is less likely than not that the Veteran's present complaint of penile disability is caused by VA treatment.  The examiner reiterated that there was considerable delay by the Veteran in presenting to VA for care.  The doctor concluded that there was no evidence of carelessness, negligence, or lack of proper skill with performance of the surgery on June 8, 2010, to attempt to correct a longstanding penile fracture.

The weight of evidence reflects that the Veteran does not have an additional disability caused by VA treatment prior to June 10, 2010, for a penile fracture, or by a repair of a penile fracture by VA on June 10, 2010.  The VA board-certified urologist in his July 2016 VA medical opinion stated that it is less likely than not that the Veteran's present complaint of penile disability is caused by VA treatment.  That examiner also concluded that the Veteran's major disability resulted from a delay in treatment of the penile fracture caused by the Veteran waiting at least 45 days after his accident to seek treatment.  The physician indicated that the urologic standard of care is that a patient should have the repair as soon as possible after the injury because earlier treatment is associated with better outcomes of erection, pain, and curvature.
 
In November 2016 statements, the Veteran argued that a March 2011 VA treatment record shows findings on physical examination that is an additional disability from the June 2010 VA surgery.  In that treatment record, the Veteran reports preoperative symptomatology and postoperative symptomatology.  This treatment record notes current findings and history of symptomatology both preoperative and postoperative.   That record, however, does not indicate that the post-service symptomatology and findings on physical examination were caused by the surgery.  Merely showing that the Veteran underwent a VA surgery and that there is evidence of postoperative symptomatology and findings on physical examination does not establish that the surgery caused such postoperative symptomatology and findings on physical examination.  38 C.F.R. § 3.361(c)(1).  Moreover, this treatment record was signed by the VA board-certified urologist who prepared the July 2016 medical opinion indicating that there was no additional disability from VA treatment.  Therefore, this treatment record does not contain competent medical evidence of an additional disability caused by the June 10, 2010, surgery.

In a November 2016 statement, the Veteran notes that the June 2016 VA examination report shows that he has erectile dysfunction due to the penile fracture.  While that examination report shows that the erectile dysfunction is caused by the penile fracture, the report does not indicate that the penile fracture and the resultant erectile dysfunction are due to VA treatment.

In a May 2014 statement to a congressman, the Veteran claims that VA delayed surgery to the point that a successful repair was not possible.  In various statements, the Veteran has asserted that he has an additional disability from the VA surgery on June 10, 2010, and that the additional disability was not reasonably unforeseeable.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the existence of a penile disorder and the relationship between a penile disorder and urological medical treatment fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the Veteran has an additional disability caused by VA treatment prior to June 10, 2010, for a penile fracture, or by a repair of a penile fracture by VA on June 10, 2010.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to compensation pursuant to under 38 U.S.C.A. § 1151 for a penile disorder, claimed as due to VA treatment prior to June 10, 2010, and claimed as due to a repair of a penile fracture by VA on June 10, 2010, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


